Title: To Benjamin Franklin from Pierre Chabrit, 20 May 1783
From: Chabrit, Pierre
To: Franklin, Benjamin


          
            Monsieur le Docteur,
            à Paris le 20 Mai 1783.
          
          Permettés que J’offre à un homme qui doit donner des Loix au nouveau monde, le premier
            volume de l’histoire de celles d’un des grands peuples de l’ancien: Je serois au comble de mes vœux, si le
            législateur de l’Amérique m’avoit Jugé digne de ses conseils.
          
          Je suis avec un profond respect, Monsieur le Docteur, Votre très humble et très
            obéïssant serviteur
          
            Chabrit
            Rue des fossés de M. le Prince.
          
         
          Notation: Chabri 20 May 1783.
        